ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Marc S. Sedwick                                             Peter J. Rusthoven
Indianapolis, Indiana                                       Paul L. Jefferson
                                                            Matthew S. Winings
                                                            Indianapolis, Indiana

                                                            ATTORNEYS FOR AMICUS CURIAE
                                                            CASINO ASSOCIATION OF INDIANA
                                                            Fred R. Biesecker
                                                            John J. Thar
                                                            Jenny R. Wright
                                                            Indianapolis, Indiana
_____________________________________________________________________________

                                            In the                            FILED
                                                                           Sep 30 2010, 2:27 pm
                         Indiana Supreme Court
                            _________________________________                      CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court


                                  No. 49S02-1003-CV-00124

THOMAS P. DONOVAN,

                                                                   Appellant (Plaintiff below),

                                                v.

GRAND VICTORIA CASINO & RESORT, L.P.,

                                                            Appellee (Defendant below).
                            _________________________________

              Appeal from the Marion Superior Court, No. 49D05-0709-MI-39223
                           The Honorable Robyn L. Moberly, Judge
                           _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-0903-CV-259
                            _________________________________

                                      September 30, 2010

Sullivan, Justice.


       An owner of an Indiana business has long had the absolute right to exclude a visitor or
customer, subject only to applicable civil rights laws. This long-standing common law right of
private property owners extends to the operator of a riverboat casino that wishes to exclude a pa-
tron for employing strategies designed to give the patron a statistical advantage over the casino.
The Riverboat Gambling Act, which gives the Indiana Gaming Commission exclusive authority
to set the rules of licensed casino games, does not abrogate this common law right.


                                             Background

          Grand Victoria Casino & Resort, L.P. (“Grand Victoria”), owns and operates a riverboat
casino located in Rising Sun, Indiana. One of the games offered by Grand Victoria is blackjack.
Thomas P. Donovan supplements his income by playing blackjack in casinos. Donovan is a self-
described “advantage player” who taught himself a strategy known as “card counting” that he
employs when playing blackjack. Card counters keep track of the playing cards as they are dealt
and adjust their betting patterns when the odds are in their favor. When used over a period of
time, this method presumably ensures a more profitable encounter with the casino.


          For a time, Grand Victoria allowed Donovan to play blackjack and card count if he wa-
gered no more than $25 per hand. However, on August 4, 2006, Grand Victoria‟s director of ta-
ble games advised Donovan that Grand Victoria had decided to ban Donovan from playing
blackjack, though Donovan would still be allowed to play other casino games. After Donovan
indicated that he would not comply with Grand Victoria‟s request, he was evicted and placed on
Grand Victoria‟s list of excluded patrons.


          Donovan filed suit against Grand Victoria, alleging breach of contract and seeking a dec-
laratory judgment that Grand Victoria could not exclude him from playing the game of blackjack
for counting cards. The trial court granted summary judgment in favor of the casino on both
counts.


          Donovan appealed. The Court of Appeals affirmed summary judgment for Grand Victo-
ria on the breach of contract claim,1 but it reversed summary judgment on the exclusion issue,
holding that Donovan was entitled to a declaratory judgment that Grand Victoria had no right to
exclude Donovan from blackjack for counting cards. The Court reasoned that Indiana has im-
1
  This issue has not been raised on transfer by either party. We summarily affirm the Court of Appeals.
Ind. App. R. 58(A)(2).


                                                  2
plemented a comprehensive scheme for regulating riverboat gambling which partially abrogates
a casino‟s common law right of exclusion. Donovan v. Grand Victoria Casino & Resort, L.P.,
915 N.E.2d 1001, 1006 (Ind. Ct. App. 2009).


       Grand Victoria sought, and we granted, transfer, thereby vacating the opinion of the
Court of Appeals. Donovan v. Grand Victoria Casino & Resort, L.P., 929 N.E.2d 786 (Ind.
2010) (table).


                                              Discussion


       As set forth above, the Court of Appeals held that Grand Victoria had no right to exclude
Donovan from blackjack for counting cards because Indiana has implemented a comprehensive
scheme for regulating riverboat gambling that partially abrogates a casino‟s common law right of
exclusion. Donovan, 915 N.E.2d at 1006. Grand Victoria maintains that its exclusion of Dono-
van from the game of blackjack was proper because at common law the arbitrary exclusion of a
patron from places of privately owned amusements was not actionable absent a statute prohibit-
ing such exclusion.


       One of the time-honored principles of property law is the absolute and unconditional
right of private property owners to exclude from their domain those entering without permission.
See Brooks v. Chi. Downs Ass‟n, 791 F.2d 512, 515-16 (7th Cir. 1986) (citations omitted); see
also 2 William Blackstone, Commentaries on the Laws of England 2 (1766) (defining private
property as “that sole and despotic dominion which one man claims and exercises over the exter-
nal things of the world, in total exclusion of the right of any other individual in the universe”).
In Bailey v. Washington Theatre Co., this common law right was explicitly extended to proprie-
tors of privately owned amusements. 34 N.E.2d 17, 19 (1941). The patron in Bailey had sought
an order compelling access to a privately owned theatre. In denying the patron relief, this Court
held that “„[t]he proprietor of a theater, unlike a carrier of passengers, is engaged in a strictly pri-
vate business. He is under no implied obligation to serve the public and . . . is under no duty to
admit everyone who may apply and be willing to pay for a ticket.‟” Id. (citation omitted). This
long-standing principle of property law has been frequently reaffirmed, subject only to statutorily



                                                   3
imposed prohibitions on exclusions for characteristics such as race and religion. Id.; see also
Brooks, 791 F.2d at 515-16. But we have never had occasion to explore the application of this
rule to the riverboat casino industry, which is the precise issue in this appeal.


        Donovan‟s principal contention is that any common law right that casinos might enjoy to
exclude patrons from its premises has been preempted by the Indiana Gaming Commission‟s
(“IGC‟s”) exhaustive regulation of the riverboat casino industry, especially its comprehensive
regulation of every aspect of the game of blackjack. Grand Victoria responds that nothing in the
Indiana Riverboat Gambling Act purports to abrogate common law exclusion rights; thus, absent
express direction from the Legislature, the right remains intact.


        The Legislature authorized riverboat casino gambling in 1993 “to benefit the people of
Indiana by promoting tourism and assisting economic development.” Ind. Code § 4-33-1-2
(2005). At the same time, the Legislature created the IGC and gave it the exclusive power and
duty to administer and regulate riverboat gaming in Indiana. See I.C. §§ 4-33-3-1 to -23; id. §§
4-33-4-1 to -23.2


        The IGC has promulgated minimum standards for blackjack. See 68 Ind. Admin. Code
10-2 (2010).3 The regulations require a riverboat licensee to submit rules of the game for black-


2
  Under Indiana Code section 4-33-4-2, the Legislature endows the IGC with the authority to adopt rules
for riverboat gambling for the following purposes:
         (1) Administering this article.
         (2) Establishing the conditions under which riverboat gambling in Indiana may be con-
             ducted.
         (3) Providing for the prevention of practices detrimental to the public interest and pro-
             viding for the best interests of riverboat gambling.
         (4) Establishing rules concerning inspection of riverboats and the review of the permits
             or licenses necessary to operate a riverboat.
         (5) Imposing penalties for noncriminal violations of this article.
3
  Under this section, “blackjack” means an ace and second card with a point value of ten dealt as the ini-
tial two cards to a player or the dealer. 68 I.A.C. 10-2-1(d)(1). A casino blackjack game starts with the
dealer presenting and shuffling the cards. 68 I.A.C. 10-2-6. The dealer spreads the cards out on the table
for inspection, and then shuffles by hand or by an approved automatic shuffling device. 68 I.A.C. 10-2-
6(a), (b). The patron puts money on the table and the money is exchanged for chips. Before the first card
is dealt for a round of play, a player may make a wager in an amount not less than the minimum or more
than the maximum amount set for the table. 68 I.A.C. 10-2-4(a). After two cards have been dealt to each


                                                    4
jack if the casino intends to offer its patrons this game. See 68 I.A.C. 10-2-2(a). Additionally,
individual casinos are permitted to submit additional rules for blackjack, including rules that can
be used as countermeasures against card counting. See 68 I.A.C. 10-2-2(b). However, prior ap-
proval by the IGC is required before any additional rules may be employed by a casino. See 68
I.A.C. 10-1-3(c)(4) (“No rules of the game may be utilized by a riverboat licensee or riverboat
license applicant unless the rules of the game have been approved, in writing, by the executive
director.”). And although the rules contain numerous provisions prohibiting certain conduct by
patrons playing the game of blackjack, the mental exercise of counting cards is not expressly
prohibited. See 68 I.A.C. 10-2-14.4


        Relevant to this litigation, the IGC has also promulgated regulations governing a casino‟s
right to exclude certain patrons. The IGC rules “do[] not preclude a casino licensee or operating
agent from evicting a person from its casino gambling operation for any lawful reason.” 68
I.A.C. 6-1-1(d) (emphasis added). Specifically the IGC requires

        (a) Each riverboat licensee shall maintain a list of evicted persons. Such list shall
            be comprised of persons who have been barred from a riverboat gaming oper-
            ation for reasons deemed necessary by the riverboat licensee.

            ....

        (c) Each riverboat licensee shall have in place criteria for evicting persons and

player and to the dealer, each player must indicate a decision to “double down, surrender, split pairs,
stand, draw, make an insurance wager, or make an even money wager.” 68 I.A.C. 10-2-11(a). The dealer
deals additional cards as necessary based upon the player decisions. The player wins if (1) “[t]he sum of
the player‟s cards is twenty-one or less, and the sum of the dealer‟s cards is more than twenty-one”; (2)
“[t]he sum of the player‟s cards exceeds that of the dealer without exceeding twenty-one”; (3) “[t]he play-
er has a blackjack, and the dealer does not”; or (4) the player has a combination of cards “based on pro-
motions offered by the riverboat licensee if the executive director has approved the promotion.” 68 I.A.C.
10-2-4(a).
4
 The rules contain the following prohibitions:
        (a) A player may touch cards only as provided in this rule (68 I.A.C. 10-2).
        (b) A spectator may never touch the cards.
        (c) A dealer may not touch the cards with the dealer‟s person or any instrument in any
            manner that would alter, mark, bend, or otherwise allow any card to be distinguished
            from any other card.
        (d) No dealer or other riverboat licensee employee may permit player or spectator to en-
            gage in any activity that violates this rule (68 I.A.C. 10-2).
68 I.A.C. 10-2-14.


                                                    5
           placing persons on its eviction list. At minimum, the eviction criteria shall in-
           clude the following behavior:
               (1) Cheating at a gambling game.
               (2) Theft.
               (3) Disorderly conduct.
               (4) Conduct that would lead the riverboat licensee to conclude that the
                   person is a threat to the safety of other passengers, the licensee‟s em-
                   ployees, or employees and agents of the commission.
               (5) A person requests that his or her own name be placed on the riverboat
                   licensee‟s eviction list.

68 I.A.C. 6-2-1.


       The Court of Appeals held that the “strict regulation” of the casino industry evinced by
the IGC‟s rules governing exclusion of certain patrons, coupled with the Legislature‟s decision to
grant the IGC exclusive authority to set rules of riverboat casino games, specifically the game of
blackjack, were dispositive evidence of the Legislature‟s intent to abrogate a casino‟s common
law right of exclusion. Donovan, 915 N.E.2d at 1006. We respectfully disagree.


       In Bailey, we recognized that regulation of an industry in isolation does not abrogate a
private business‟s common law right of exclusion. 34 N.E.2d at 19 (“„The fact that the business
is carried on under a license is generally regarded as not changing the character of the business
from a private to a public one. . . . [I]n the absence of legislation to the contrary, the owner or
manager of a place of public amusement may make and enforce [its own] rule[s] . . . .‟” (citation
omitted)). Moreover, even if the IGC has been granted exclusive authority over the game of
blackjack and the exclusion of patrons, which we do not decide here, it has delegated this author-
ity to the holders of riverboat permits under its rulemaking authority. In the words of the IGC,
rules promulgated by the Commission “do[] not preclude a casino licensee or operating agent
from evicting a person from its casino gambling operation for any lawful reason.” 68 I.A.C. 6-1-
1(d) (emphasis added); see also 68 I.A.C. 10-1-1(d) (“This article . . . sets forth the minimum
standards within which games offered by riverboat licensees must be conducted.” (emphasis
added)). Commission rules also delegate to the holders of riverboat permits exclusion rights “for
reasons deemed necessary by the riverboat licensee.” 68 I.A.C. 6-2-1(a). We agree with Grand
Victoria that such provisions at the very least do not evince an express intent by the Commission
to alter common law exclusion rights. (Appellee‟s Pet. to Transfer 8-9.)


                                                6
        Beyond this, the overwhelming weight of authority emanating from gaming jurisdictions
rejects the notion that comprehensive regulation of the gaming industry, even where statutory or
regulatory provisions directly address the exclusion of persons from such facilities, preempts a
proprietor‟s common law right to arbitrarily exclude patrons. See Marrone v. Wash. Jockey
Club, 227 U.S. 633, 636 (1913) (Holmes, J.) (upholding the common law rule that a ticket of
admission to a racetrack does not create a right in rem precluding patron‟s ejection); Brooks, 791
F.2d at 513 (holding that “under Illinois law the operator of a horse race track has the absolute
right to exclude a patron from the track premises for any reason, or no reason, except race, color,
creed, national origin, or sex”); Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 740 n.3
(6th Cir. 1980) (construing Ohio gaming regulations authorizing exclusion as no more than the
codification of a “racetrack owner‟s common law property right to eject or exclude patrons for
reasons other than their race, creed, color[,] or national origin”), cert. denied, 449 U.S. 996
(1980); Ziskis v. Kowalski, 726 F. Supp. 902, 908 (D. Conn. 1989) (“The weight of the case law
upholds the common law rule, that owners of places of amusement, like theatres and racetracks,
are permitted to exclude patrons without cause.”); Nation v. Apache Greyhound Park, Inc., 579
P.2d 580, 582 (Ariz. Ct. App. 1978) (regulation authorizing licensed racetrack to exclude patrons
who proprietor‟s deemed objectionable held to be a codification of the common law right of arbi-
trary exclusion); Griffin v. Southland Racing Corp., 370 S.W.2d 429, 430-31 (Ark. 1963)
(same); James v. Churchill Downs, Inc., 620 S.W.2d 323, 325 (Ky. Ct. App. 1981) (holding that
a statute vesting the racing commission with authority to exclude undesirables from racetracks
did not abrogate the common law right); Silbert v. Ramsey, 482 A.2d 147, 149-53 (Md. 1984)
(regulations concerning the authority to exclude tipsters and the makers of handbooks and unau-
thorized persons not intended to preempt the common law right to exclude); Tamello v. N.H.
Jockey Club, Inc., 163 A.2d 10, 13 (N.H. 1960) (regulation authorizing licensed racetrack to
eject any person the licensee deems objectionable is “substantially declaratory of the common
law which permits owners of private enterprises to refuse admission or to eject anyone whom
they desire”); People v. Licata, 268 N.E.2d 787, 788 (N.Y. 1971) (same).5

5
  There is some authority to the contrary. See Uston v. Resorts Int‟l Hotel, Inc., 445 A.2d 370 (N.J. 1982)
(casino precluded from excluding patron based on his “card counting” method of playing blackjack,
where there was no indication that patron violated any New Jersey Gaming Commission rule while play-
ing the game of blackjack); Burrillville Racing Ass‟n v. Garabedian, 318 A.2d 469, 471 n.2, 472 (R.I.


                                                    7
       We find the reasoning of Justice Gudgel of the Kentucky Court of Appeals in James per-
suasive:


        [T]he legislature possesses the power to abrogate a common law right by enacting
        a specific statute which accomplishes that purpose. However, for us to conclude,
        as appellants have, that the mere enactment of statutes which confer upon the rac-
        ing commission the authority to exercise a right of exclusion has the effect of ab-
        rogating the authority of racetrack proprietors to exercise an identical common
        law right they possess is unwarranted.


Id. at 325. We agree.6 Grand Victoria enjoyed the common law right to exclude Donovan.


        Donovan contends in the alternative that he has a legitimate claim of entitlement – a
property interest in supplementing his income through gambling. In part, the Court of Appeals
imputed a protectable property interest to Donovan from the absence of a particularized IGC rule
prohibiting the practice of card counting. See Donovan, 915 N.E.2d at 1006. Grand Victoria
responds that silence concerning the propriety of card counting “does not imply that licensees
may not exercise their common law right to exclude card-counters. If anything, regulatory si-
lence indicates intent to leave familiar exclusion practices undisturbed.” (Appellee‟s Pet. to
Transfer 7.)


        We find Uston v. Hilton Hotels Corp., 448 F. Supp. 116, 119 (D. Nev. 1978), instructive


1974) (holding that a statute permitting a racetrack licensee “the right to refuse admission to . . . any per-
son or persons whose presence . . . is, in the sole judgment of said licensee . . . undesirable” altered the
common law to require a factual determination that an ejected person is “undesirable”).
6
  This does not mean that the comprehensive regulatory scheme enacted by the Legislature and imple-
mented by the IGC did not abrogate any of the common law. See Caesars Riverboat Casino, LLC v. Ke-
phart, __ N.E.2d __, No. 31S01-0909-CV-00403, slip op. (Ind. Sept. 30, 2010) (holding that the regulato-
ry scheme abrogated any putative common law duty of casinos to protect compulsive gamblers). In this
case, Donovan argues that because the regulatory scheme does not prohibit card counting, the common
law right to exclude is abrogated. But while the common law duty on the part of a casino to exclude a
compulsive gambler is incompatible with the regulatory scheme at issue in Kephart because the regulation
imposes a duty instead on the gambler to register, there is nothing that makes the common law right to
exclude incompatible, or even in conflict with, the regulatory scheme at issue in this case. The regulation
here dictates the rules of the game of blackjack but in no way conflicts with or limits a casino from ex-
cluding smokers or college students or provocative dressers – or card counters.


                                                      8
on this point. In Uston, a card counter named Ken Uston (the same card counter who was the
subject of the New Jersey litigation referenced in footnote 5 above and discussed below) argued
that since the State of Nevada had enacted measures that required the exclusion of a limited class
of undesirable persons, of which Uston was not a member, it thereby undertook the affirmative
duty to compel the admittance of all persons, such as Uston, who were not named on the list
compiled by the Nevada Gaming Commission. Id. The court held that “[s]uch an argument
strains logic. It is the judgment of this Court that NRS 463.151[(Nevada‟s equivalent to IGC
rule 68 I.A.C. 6-2-1)] gives rise to no affirmative obligation by the State of Nevada to compel
gaming establishments to admit persons thought to be card counters.” Id. We agree with the
reasoning of the federal district court in Nevada. The mere fact that IGC regulations do not ex-
pressly compel the expulsion of card counters from casino facilities does not confer upon a pa-
tron an affirmative right of access to a casino‟s facilities.


        Donovan also claims the benefit of an IGC regulation concerning the interpretation of its
rules. See 68 I.A.C. 1-2-1 (“In the interpretation of any rules adopted by the commission, any
ambiguity shall be resolved in favor of the interpretation which would provide: (1) the greater
assurance of integrity in either the operation or regulation of riverboat gambling; or (2) heigh-
tened public confidence in the regulation or regulatory processes relating to riverboat gam-
bling.”). Donovan cites no support for the proposition that permitting card counting enhances
integrity or public confidence in gaming operations or regulation. We see no basis for changing
the common law on these grounds.


        Lastly, Donovan urges Indiana to adopt the New Jersey Supreme Court‟s decision of Us-
ton v. Resorts Int‟l Hotel, Inc., 445 A.2d 370 (N.J. 1982). Uston had been excluded from a New
Jersey casino for card counting. Id. at 372. Like Donovan, Uston argued that a casino‟s com-
mon law right arbitrarily to evict patrons from its premises had been preempted by exhaustive
gaming regulations governing New Jersey‟s casino industry. The Uston court held that the Casi-
no Control Act gave New Jersey‟s gaming commission the exclusive authority to exclude pa-
trons based upon their strategies for playing licensed casino games and that any common law
right the casino may have had to exclude Uston for these reasons was abrogated by the Act and
outweighed by Uston‟s right of access. Id.



                                                   9
       The statutory language supporting the court‟s holding provided that the commission
“shall establish such minimum wagers and other limitations as may be necessary to assure the
vitality of casino operations and fair odds to and maximum participation by casino patrons.” Id.
The court noted that the New Jersey Act went into great detail in defining the rules of blackjack,
and only the commission had authority to alter these rules. Id. at 373. Following this line of rea-
soning, the court found that the casinos had changed the rules of the game by excluding patrons
based upon their method of play or their level of success. Id. The court ultimately concluded
that such exclusions contravened the Legislature‟s express intent for the enactment of New Jer-
sey‟s Casino Control Act: “[T]o assure . . . maximum participation by casino patrons.” Id. at
372-73.


       Indiana courts have never recognized a public right of access to private property. See
Wilhoite v. Melvin Simon & Assocs., Inc., 640 N.E.2d 382, 385 (Ind. Ct. App. 1994) (“There is
no law, rule, or understanding stemming from Indiana law, federal law or other source creating a
right to be admitted to private property.”) In fact, Wilhoite rebuffed the view “that because [a
proprietor] opens itself to the public, it loses its character as private property.” Id. at 387 (citing
Lloyd Corp. v. Tanner, 407 U.S. 551, 570 (1972) (“Nor does property lose its private character
merely because the public is generally invited to use it for designated purposes.”)). And in con-
trast to the express intent for the enactment of New Jersey‟s Casino Control Act, our Legislature
chose to legalize riverboat gambling “to benefit the people of Indiana by promoting tourism and
assisting economic development,” I.C. § 4-33-1-2, not to ensure maximum participation by casi-
no patrons.


       Acknowledging this lack of congruence between the two states‟ gaming statutes, Dono-
van argues that Grand Victoria opened its premises to the general public for tourism purposes
and the arbitrary exclusion of patrons neither promotes tourism nor economic development. We
are not persuaded. It seems to us just as likely – if not more so – that discouraging card counting
enhances a casino‟s financial success and directly furthers the Legislature‟s express objective of
promoting tourism and assisting economic development. In point of fact, New Jersey has come
to recognize that card counting can threaten economic development. See Campione v. Adamar



                                                  10
of N.J., Inc., 714 A.2d 299, 305 (N.J. 1998) (acknowledging that gaming commission regulations
sanctioning the use of card counting countermeasures were intended “to minimize the perceived
threat of card counters to the statistical advantage that casinos need to remain profitable”).


        Other considerations counsel against adopting the position Donovan advances.             In
Brooks, the Seventh Circuit recognized that although it is “arguably unfair” to allow a place of
amusement arbitrarily to exclude patrons, 791 F.2d at 518, there are sound public policy reasons
in support of the common law rule of exclusion:

        [P]roprietors of amusement facilities, whose very survival depends on bringing
        the public into their place of amusement, are reasonable people who usually do
        not exclude their customers unless they have a reason to do so. What the proprie-
        tor of a race track does not want to have to do is prove or explain that his reason
        for exclusion is a just reason.

791 F.2d at 517 (emphasis omitted). In the words of the Arizona Court of Appeals,


        We are not persuaded that the common law rule of exclusion should be changed.
        The policy upon which it is based is still convincing. The [casino] proprietor
        must be able to control admission to its facilities without risk of a lawsuit and the
        necessity of proving that every person excluded would actually engage in some
        unlawful activity.

Nation, 579 P.2d at 582; see also Brief of Amicus Curiae at 8 (“Such decisions are, and should
be, matters of business judgment to be evaluated and remedied by competitive market forces, not
courts.”).


                                            Conclusion


        We affirm the judgment of the trial court.


Shepard, C.J., and Boehm, J., concur.

Dickson, J., dissents with separate opinion.

Rucker, J., not participating.



                                                 11
Dickson, Justice, dissenting.


       I disagree with the Court‟s foundational premise that gambling casinos are entitled to the
same common law right of arbitrary exclusion as possessed by proprietors of conventional busi-
nesses at common law. The privilege of operating a casino exists in Indiana only by recent spe-
cial enactments of the Indiana General Assembly, and such operation is dependent upon specific
authorization and comprehensive regulation of the Indiana Gaming Commission. It is only
through the grace of such legislative and administrative permission that casinos exist in Indiana
and are licensed and permitted to seek a profit by inviting the general public to participate in
games that offer the prospect of reward for success. Permitting a casino to restrict its patrons
only to those customers who lack the skill and ability to play such games well intrudes upon
principles of fair and equal competition and provides unfair financial advantages and rewards to
casino operators. I am not persuaded that such schemes are supported or protected by any com-
mon law right or privilege.


       I believe the analysis and conclusion of the Court of Appeals is correct in this case. Do-
novan v. Grand Victoria Casino & Resort, L.P., 915 N.E.2d 1001 (Ind. Ct. App. 2009). It recog-
nized the historic prohibition against gambling within Indiana‟s borders until selectively permit-
ted in the past two decades and that it remains subject to “strict regulation.” See Ind. Code § 4-
33-4-2. The Indiana Gaming Commission, granted the exclusive authority to set rules of river-
boat casino games, did not enact any prohibition against card counting nor did the defendant ca-
sino request Commission approval of such a rule. Card counting is not illegal under the exhaus-
tive set of blackjack regulations promulgated by the Gaming Commission. See 68 Ind. Admin.
Code 10-2-14. The regulations permit a riverboat licensee to impose additional blackjack rules
but only if deemed necessary “to ensure the integrity of the game.” 68 I.A.C. 10-2-2(b). I find
that targeting unskilled blackjack players and excluding gifted ones is grossly incompatible with
the integrity of the game.


       The comprehensive, exclusive authority of the Indiana Gaming Commission is the basis
of this Court‟s decision today in Caesars Riverboat Casino, LLC v. Kephart, ___ N.E.2d ___
(Ind. 2010). The Court in Kephart finds that Indiana‟s statutory scheme of riverboat gambling
regulation and the plaintiff‟s common law claim in that case are “so incompatible that they can-
not both occupy the same space.” Id. slip opin. at 6. If this is so, the same principle should be
applied here. I dissent in Kephart, however, believing that the common law cause of action by
an injured customer against a business operator failing to exercise reasonable care has not been
expressly or unmistakably abrogated by Indiana‟s gambling statutes. But in the present case, I
conclude that, because Indiana‟s gambling casino businesses exist only by statute and regulation,
they are governed exclusively by the Commission‟s regulatory authority and not by common
law.


       I agree with the Court of Appeals conclusion that Grand Victoria should not be allowed
to exclude the plaintiff from playing blackjack simply because the casino fears that he may be
exceptionally good at it.




                                                 2